Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.(i)(15) CONSENT OF CLIFFORD CHANCE US LLP We hereby consent to the reference to our firm under the caption Fund Counsel in the Statement of Additional Information comprising a part of Post-Effective Amendment No. 88 to the Form N-1A Registration Statement of Morgan Stanley Institutional Fund Trust, File No. 2-89729. We do not thereby admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act of 1933 or the rules and regulations of the
